371 F.2d 1018
Joseph J. HURST, Appellant,v.UNITED STATES of America, Appellee.
No. 22399.
United States Court of Appeals Fifth Circuit.
Feb. 16, 1967.

B. H. Chappell, Columbus, Ga., Jesse G. Bowles, Cuthbert, Ga., Jackson Cook, Ellis Arnall, Atlanta, Ga., for appellant.
Floyd M. Buford, U.S. Atty., Macon, Ga., for appellee.
ON PETITION FOR REHEARING Before BROWN and COLEMAN, Circuit Judges, and GARZA, District Judge.
PER CURIAM.


1
Emphasizing our concession that this is an exceedingly close case on the facts (but nevertheless one for the jury) appellant strongly petitions for rehearing on the following grounds:


2
(1) Although the defendse of entrapment was not raised in the Court below the record establishes it as a matter of law; (2) the recorded conversation was no proof of conspiracy because the conspiracy, if any, there recited was with Government agents only; (3) the situation here was not such as that approved in Osborn v. United States, 385 U.S. 323, 87 S. Ct. 429, 17 L. Ed. 2d 294; and (4) the recorded conversation, properly interpreted, was no proof of a conspiracy with the sheriff.


3
Judged within the four corners of the facts, as well as the reasoning of the original opinion, we are of the view that the Petition for Rehearing is not well taken and must be


4
Denied.